Exhibit 10.11

AMENDMENT NUMBER ONE
THE NEW HAVEN SAVINGS BANK
2004 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective January 1, 2004)

     BY THIS AMENDMENT NUMBER ONE, The New Haven Savings Bank 2004 Supplemental
Executive Retirement Plan (the “2004 SERP”) is hereby amended as follows:

  1.   In cover page of the 2004 SERP the reference to “The New Haven Savings
Bank” is changed to “The NewAlliance Bank”.           2.   Section 1.2 of the
2004 SERP is amended and restated in its entirety as follows:              
“Bank” means NewAlliance Bank           3.   Section 3.4 of the 2004 SERP is
deleted in its entirety and replaced by the following:


                         3.4     Change in Control:      (a) In the event that
the employment of a Participant listed in Appendix B is terminated subsequent to
a Change in Control of the Company and/or the Bank (as such term shall be
defined in the employment agreement by and among the Company, the Bank and each
such Participant), for purposes of calculating the benefit due hereunder, the
Participant will be treated as follows: 1) having attained an age equal to the
greater of (x) his or her actual age as of the date of such termination plus
three additional years of age or (y) age 55; and 2) having three additional
years of Service credit. Furthermore, in such event, the benefits payable
hereunder shall be paid in a single lump sum and shall be discounted to present
value in the manner specified in Section 3.5 hereof. The schedule to be used to
determine the benefit due (prior to calculating the present value) will be based
on the number of years of deemed Service after giving effect to additional three
years of Service.                                (b)  In the event that the
employment of a Participant listed in Appendix C is terminated subsequent to a
Change in Control of the Company and/or the Bank (as such term shall be defined
in the employment agreement by and among the Company, the Bank and each such
Participant), for purposes of calculating the benefit due hereunder, the
Participant will be treated as having attained an age equal to the greater of
(x) his or her actual age as of the date of such termination or (y) age 55.
Furthermore, in such event, the benefits payable hereunder shall be paid in a
single lump sum and shall be discounted to present value in the manner specified
in Section 3.5 hereof.


--------------------------------------------------------------------------------


  4.   A new Appendix C is added to the 2004 SERP as set forth below:

Appendix C
To the 2004 NewAlliance Bank
Supplemental Employee Retirement Plan
Dated January 1, 2004

  Officer           1.   Diane Wishnafski

                  IN WITNESS WHEREOF, this Amendment has been executed this 31st
day of March 2004.

THE NEWALLIANCE BANK          

  By: /s/ Merrill B. Blanksteen